Citation Nr: 9912624	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a wrist disorder.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Entitlement to service connection for arthritis of the 
cervical spine.

4.  Entitlement to service connection for arthritis of the 
shoulders.

5.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1976.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1996, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board June 1998.  It was 
remanded for further evidentiary development.  Upon a second 
review, the Board regrets that it appears that further 
evidentiary development is required for a fair adjudication 
of the veteran's claims.

The Board notes that the veteran has claimed service 
connection for arthritis of the hands, cervical spine, lumbar 
spine, and shoulders.  As the record, as presented, contains 
sufficient evidence for a grant of service connection for 
bilateral wrist arthralgias, the Board has decided to 
separate that issue, and to consider it as an included issue 
of the veteran's claim for a hand and wrist disability 
secondary to his service connected residuals of fractures of 
the forearms.

As the remainder of the veteran's claims require further 
evidentiary development, they will be dealt with separately 
in the remand portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's current bilateral wrist arthralgia disorder 
has been attributed to his inservice injuries to the 
bilateral forearms.


CONCLUSION OF LAW

An arthralgia disorder of the wrists is the result of the 
veteran's service connected disabilities.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 and Supp. 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

A review of his service medical records indicates that he 
suffered fractures of the ulnae and radii on July 20, 1976 
when a truck rolled backwards, pinning him between the 
tailgate and a loading dock.

The report of a VA orthopedic examination, conducted in 
September 1995, shows the veteran reporting that his hands 
and wrists episodically ache and swell.  He pointed to his 
knuckles and wrists.  Physical examination showed a tender 
right wrist.  Range of motion was flexion of 15 degrees, 
extension 15 degrees, painful.  There was no swelling and no 
heat.  The metacarpal phalangeal joints (CP) were tender but 
there was no discernible swelling.  He closed completely and 
could touch the thumb to all fingers.  Grip was adequate.  

The left wrist was tender and range of motion was 15 degrees 
flexion, and 10 degrees of extension.  He could touch his 
fingers and could close completely.  There was no discernible 
styloid hypertrophy or synovial thickening.  The MCP were not 
swollen but were tender.  

The impression given was status post injury to forearms with 
fractures, now with numbness and episodic swelling.  The 
examiner commented that he did not see any evidence of 
arthritis of the MCP joints.  He stated that symptoms were 
suggestive of carpal tunnel syndrome but would still be 
episodic.  Arthralgias of the wrists, with painful range of 
motion were thought to be secondary to the forearm fractures.  
X-ray examination of the hands and wrists showed no 
significant abnormality.

The Board concludes that the evidence of record is sufficient 
for a grant of service connection for arthralgias of the 
wrists.  The Board chooses to separate this wrist ailment 
from the veteran's broader claim of arthritis of the hand, 
which will be dealt with in the following discussion.  In 
conclusion, the evidence shows a professional medical opinion 
which has attributed the bilateral wrist arthralgias to the 
inservice forearm fractures.


ORDER

Entitlement to service connection for an arthralgia disorder 
of both wrists is granted.



REMAND

As noted above, the veteran contends that his claimed 
disabilities are the result of an inservice accident which 
resulted in bilateral forearm fractures, which were treated 
with internal fixation.  The crux of the veteran's claim is 
that during this same accident he incurred injuries to his 
cervical and lumbar spine, and to his shoulders.  His history 
regarding these claims has been relatively consistent from 
the period of one years following the accident.

A review of the veteran's service medical records, which were 
obtained by VA shortly after his separation, indicates that 
there are only outpatient treatment records available 
regarding this injury.  The available reports do not indicate 
injuries to the cervical spine, lumbar spine, or shoulders.  
In January 1997, a radiologist issued an opinion, based on 
the veteran's history, that indicated that the injuries he 
described could have caused his current disorders.  It now 
remains to be determined if the injuries to the neck, 
shoulders and lower back can be documented.

The Board concludes that the service medical records are 
incomplete, as there were doubtless more detailed records of 
the accident and the procedures performed as treatment.  This 
treatment occurred in July and August 1976 at Wuerzburg Army 
Hospital in Germany.  As these records are not presently 
contained in the claims folder, the Board feels that an 
attempt should be made to retrieve them.

Additionally, the Board notes that the veteran was diagnosed 
with, and treated for lumbosacral strain while on active 
duty.  These instances occurred prior to the accident noted 
above.  The claims folder does not contain an opinion 
regarding a possible relationship between his current lumbar 
spine disorder and these instances of inservice treatment.  
As the claim must be remanded for evidence and opinions 
regarding the above described truck accident, the Board 
believes that an opinion on this matter should also be 
rendered.

The Board concludes that, subsequent to an effort being made 
to obtain additional service medical records, the record 
should be reviewed by a medical professional.  This physician 
should be asked to review the veteran's service medical 
records and records of treatment since that time and should 
be asked to provide an opinion between the current claimed 
disorders and the inservice injury.

Therefore this claim is REMANDED to the RO for the following:

1.  The RO should contact the National 
Personnel Records Center and request any 
additional medical records regarding the 
veteran.  A special attempt should be 
made to retrieve records from the 
veteran's treatment at the U.S. Army 
Hospital in Wuerzburg Germany for the 
period from July to September 1976.

2.  Upon completion of the above 
described item, the claims folder should 
be reviewed by the appropriate medical 
professional.  This examiner should be 
asked to provide an opinion regarding any 
possible relationship between the 
veteran's current hand, cervical spine, 
shoulder, and lumbar spine disorders, and 
the injury he suffered while on active 
duty.  This examiner should take special 
note of any damage beyond the fracture of 
the forearms which occurred in service, 
and the January 1997 radiologists opinion 
linking the current disorders to these 
injuries claimed by the veteran.

3.  If the examiner concludes that a 
physical examination of the veteran is 
necessary prior to rendering this 
opinion, such examination should be 
scheduled.

4.  The examiner should be informed that 
his opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed arthritis 
of the hands, cervical spine, lumbar 
spine, and shoulders is (1) definitely 
related to his inservice injuries (2) 
more likely than not related to his 
inservice injuries (3) as likely as not 
related to his inservice injuries (4) 
more likely than not unrelated to his 
inservice injuries (5) definitely 
unrelated to his inservice injuries.  The 
Board requests a separate opinion 
regarding the etiology of each claimed 
disorder, and asks that the examiner 
address the etiology of the lumbar spine 
disorder as it relates to both the 
inservice truck accident and the prior 
treatment for lumbosacral strain.

5.  The RO should reconstruct the 
veteran's claims folder into at least 
four separate volumes.  The Board notes 
that the current volume three of the 
claims folder is at least double the 
appropriate size and in such condition 
presents an unacceptable risk of the loss 
of important records.

Upon completion of the above described items the RO should 
review the claim.  If the result remains adverse the RO 
should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should the be returned to the Board for 
further appellate review.



		
	M. W. GREENSTEET
	Member, Board of Veterans' Appeals


 

